42 N.Y.2d 941 (1977)
In the Matter of Amsterdam-Manhattan Associates, Appellant,
v.
Daniel W. Joy, as Commissioner of the Office of Rent Control, Department of Rent and Housing Maintenance of the City of New York, Respondent.
In the Matter of Taleff Realty Corp., Appellant,
v.
Daniel W. Joy, as Commissioner of the Office of Rent Control, Department of Rent and Housing Maintenance of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued June 6, 1977.
Decided June 30, 1977.
Robert S. Fougner for Amsterdam Manhattan-Associates, appellant.
Irving Weissman for Taleff Realty Corp., appellant.
Florence R. Zimmerman and Harry Michelson for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES and WACHTLER concur in Per Curiam opinion; Judges FUCHSBERG and COOKE dissent and vote to affirm for reasons stated in the opinion by Mr. Justice VINCENT A. LUPIANO at the Appellate Division (54 AD2d 423).
Per Curiam.
We find that there was unreasonable delay as a matter of law in the Office of Rent Control's refusal, for a period of over 15 months, to process the landlords' applications *942 for electrical exclusion decrease orders. It is offensive to one's sense of fairness for these landlords, having timely filed the necessary applications and engaged in a completely proper course of conduct under the pre-existing regulation, to be denied the benefit of the regulation then extant. Under the facts of these cases, the petitioners were entitled to reasonably prompt processing of their applications. The agency's arbitrary decision to impose a moratorium on applications of this nature until it had prepared and promulgated a new regulation should not work to the detriment of these petitioners (see Matter of Pokoik v Silsdorf, 40 N.Y.2d 769, 773; Matter of Parkchester Apts. Co. v Lefkowitz, 51 AD2d 277, 281, affd 41 N.Y.2d 987). Even in the absence of bad faith, administrative procrastination of this magnitude, be it negligent or willful, without excuse or justification, affords a basis for applying the pre-existing regulation to the applications (see Matter of Our Lady of Good Counsel R. C. Church & School v Ball, 45 AD2d 66, affd 38 N.Y.2d 780; cf. 1 Anderson, NY Zoning Law and Practice, § 6.17, p 196).
Accordingly, in each of these cases the order of the Appellate Division should be reversed.
In each case: Order reversed, with costs, and the judgment of Supreme Court, New York County, reinstated.